NUMBER 13-11-00207-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


LASHUNDA LYNETTE NOBLES,                                                   Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 252nd District Court
                        of Jefferson County, Texas.


                            MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Garza and Benavides
              Memorandum Opinion by Chief Justice Valdez

      A Jefferson County grand jury indicted appellant, Lashunda Lynette Nobles, for

the offense of possession of less than one gram of cocaine, a state jail felony. See TEX.

HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2010); see also id. § 481.102(3)(D)

(West 2010). Pursuant to a plea agreement with the State, Nobles pleaded guilty to this
offense. The trial court placed Nobles on deferred adjudication community supervision

for a term of three years and assessed a $500.00 fine.

       The State then filed a motion to revoke alleging that Nobles had violated five

conditions of her community supervision.         Nobles pleaded ―true‖ to two of those

violations.   The trial court found the five violations to be true, revoked Nobles’s

community supervision, found her guilty of the charge of possession of cocaine, and

assessed punishment of confinement in the state jail for two years. The trial court

certified Nobles’s right to appeal, and this appeal followed. We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Nobles’s appellate

counsel has filed a brief with this Court stating that after diligently reviewing the record

and researching the law, he has found no reversible error committed by the trial court

and no arguable ground of error upon which an appeal can be predicated. Although

counsel’s brief does not advance any arguable grounds of error, it does present a

professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008)

(AIn Texas, an Anders brief need not specifically advance >arguable= points of error if

counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.@) (citing Hawkins v. State, 112 S.W.3d
340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d
503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Nobles’s counsel has carefully discussed why, under controlling authority,



                                             2
there are no errors in the trial court’s judgment. Counsel has informed this Court that he

has: (1) examined the record and found no arguable grounds to advance on appeal; (2)

served copies of the brief and counsel’s motion to withdraw on Nobles; and (3) informed

Nobles of her right to review the record and to file a pro se response.1 See Anders, 386
U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at

409 n.23. More than an adequate period of time has passed, and Nobles has not filed a

pro se response.2 See In re Schulman, 252 S.W.3d at 409.

                                     II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief and have

found nothing that would arguably support an appeal.                     See Bledsoe v. State, 178
S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirement

of Texas Rule of Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509. Accordingly,

we affirm the judgment of the trial court.




        1
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
        2
           We note that this Court granted a motion filed by appellate counsel requesting that Nobles be
given thirty days after she received the record to file her pro se response. Appellate counsel has certified
that he sent the record to Nobles at the time of filing the Anders brief on June 15, 2011. Therefore,
Nobles has had more than thirty days from receipt of the record to file her pro se response.


                                                     3
                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Nobles’s attorney has asked this Court for

permission to withdraw as counsel.                See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (AIf an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.@) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgment to Nobles and advise her of her

right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                                    _________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
20th day of October, 2011.




        3
          No substitute counsel will be appointed. Should Nobles wish to seek further review of this case
by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas
Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                       4